DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 12/17/2020.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
First, the previous 112 rejections are withdrawn in view of applicant’s amendments and/or arguments.  
On pages 10-13 ,
Applicant does not make any specific arguments directed towards the prior art other than to state that the prior art fails to teach each and every element of the claims and that applicant cannot find an indication that the prior art teaches all of the limitations of the claims.  Applicant does not mention Rowan (US 2003/0160617), but this reference, in combination with the references found below, does disclose the claim features.  An explanation as to how the prior art discloses the claim features is presented below, and applicant is directed towards this rejection.  As such, the Examiner respectfully disagrees.
Claim Rejections - 35 USC § 112
Claims 3, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “receiving induction and resistivity output of the second electric current from the induction coil to a smartphone” on lines 11-12 is indefinite.  The above phrase is unclear because it is unclear if the smartphone itself is receiving the above output, or if some other element is receiving it and then sending it “to a smartphone.”  The above phrase can reasonably be interpreted in either manner, and MPEP 2173.02(I) explains that “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”  As such, the above claim phrase stands rejected because it is unclear because both interpretations noted above are reasonable.
The phrase “ displaying the values of the inductance and resistivity output on a smartphone display” on the last two lines is indefinite.  Applicant recites a smartphone on line 12, and as best understood, this smartphone would include the above display that applicant is reciting.  However, applicant distinctly reciting the above smartphone display from the smartphone on line 12 when, as best understood, they are not distinct.  As such, the difference and relationship between the above smartphone and the smartphone display is unclear.
As to Claims 4, and 6-8,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan (US 2003/0160617) in view of Olsson (US 2011/0109437).

Rowan discloses A metal detector, comprising: an induction coil (22),(24) operable to receive a first electric current that creates a first magnetic field in which the first magnetic field produces a second magnetic field on a metallic object wherein the induction coil subsequently receives a second electric current from the second magnetic field (Paragraphs [0032],[0033] / note the eddy currents produce the second magnetic field); a power supply, the power supply providing operable to provide power for the induction coil (Paragraph [0031] / note the battery); an interface (wireless data link) operable to allow induction and resistivity output of the second electric current from the induction coil to be communicated to a smartphone that measures values of the induction and resistivity output at various frequencies to provide information about a composition of the metallic object (Paragraph [0060] / note the wireless link is capable of allowing the above communication), and processor configured to measure values of the induction and resistivity output at various frequencies to provide information about a composition of the metallic object (Paragraphs [0032],[0034], [0070], [0071]).
Rowan does not disclose an interface plate operable to hold a smartphone, the power supply is operable to power or charge the smartphone.
Olsson discloses an interface plate (125) operable to hold a smartphone (Paragraphs [0013] / note iPhone for example,[0015]) ; and an interface (126) operable to allow an output from the induction coil to be communicated to a smartphone (102) (Paragraphs [0014],[0015] / note that the locator detects electromagnetic signals from an underground pipe and is therefore reasonably acting as a metal detector), and the interface operable to allow induction and resistivity output of the second electric current from the induction coil to be communicated to a smartphone that measures values of the induction and resistivity output at various frequencies to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rowan to include a an interface plate operable to hold a smartphone, the power supply is operable to power or charge the smartphone given the above disclosure and teaching of Olsson in order to advantageously reduce the cost of the device by allowing a user to use their own smartphone as part of the device and thus eliminate the need for a display and related processing elements, and to also add the ability to connect the device to the internet and therefore gain the ability to save detection data in the cloud which ensures it is not lost and provides unlimited data storage capabilities, as well as to the ability to easily allow the detected data to be shared with other users so that users can collectively search an area for metal objects together in a coordinated manner.
(Note: The phrase “an interface operable to allow” does not require that the interface actually be configured to output the induction and resistivity output, and instead only requires that the interface is able to allow such data to be transmitted.  Because the wireless data link of the interface could be used to transmit the above data, Rowan discloses the claim feature.  Further note that the phrase “a smartphone that measures values of the induction and resistivity output at various frequencies to provide information about a composition of the metallic object” is not positively recited in the claim as applicant does not recite, for example, a smartphone configured to measure the above values. Instead, the claim only requires that the interface be able to allow communication to a smartphone that could therefore make the above measurements.  A smartphone is not positively recited or required in the claim A smartphone 
As to Claim 3,
Rowan discloses A method of providing information about a metallic object, the method comprising: providing a first electric current onto an induction coil (22),(24) from a power supply (Paragraphs [0031],[0033]); creating a first magnetic field from the first electric current at the induction coil (Paragraph [0032]); producing a second magnetic field by the metallic object in response to the first magnetic field; detecting at the induction coil a second electric current from the second magnetic field (Paragraphs [0032],[0033] / note the eddy currents produce the second magnetic field); receiving induction and resistivity output of the second electric current from the induction coil to a processor (Paragraph [0034]); measuring values of the induction and resistivity output at various frequencies to provide information about a composition of the metallic object (Paragraphs [0032],[0034], [0070], [0071]);  displaying the values of the inductance and resistivity output on a display (Figures 2-4 / note Y (real/resistance) vs X (reactance/inductance), (Paragraphs [0007], [0008], [0034] / note the data is displayed, [0036])
Rowan does not disclose receiving induction and resistivity output of the second electric current from the induction coil to a smartphone, displaying the values of the inductance and resistivity output on a smartphone display
Olsson discloses receiving an inductance and resistivity output representative of a magnetic field generated by a target from the induction coil to a smartphone (102) (Paragraph [0014]), (Figure 1A), and displaying values representative of the inductance and resistivity output on a smartphone display (Paragraph [0014])/

As to Claim 4,
Rowan discloses displaying the values includes displaying values of the inductance and  resistivity output graphically (Figures 2-4 / note Y (real/resistance) vs X (reactance/inductance), (Paragraphs [0007], [0008], [0034] / note the data is displayed, [0036]).
As to Claim 8,
Rowan discloses displaying a type of metallic object detected (Paragraphs [0019], [0034]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rowan (US 2003/0160617) in view of Olsson (US 2011/0109437) as applied to claim 3 and in further view of Emery (US 2009/0045813).
As to Claim 6,

Emery discloses displaying the values comprises displaying a numeric readout of signal strength of the values of the inductance and resistivity output received at the induction coil (Figure 1 / note element (44) is a meter and thus display a numerical value that is based on the amplitude of the signals at the coil which is a representation of the signal strength received at the coil), (Paragraph [0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rowan in view of Olsson to include displaying the values comprises displaying a numeric readout of signal strength of the values of the inductance and resistivity output received at the induction coil as taught by Emery in order to advantageously be able to quickly identify whether the material is ferrous or non-ferrous (Paragraph [0064]), which is especially useful to a user when the specific material cannot be readily identified by the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rowan (US 2003/0160617) in view of Olsson (US 2011/0109437) as applied to claim 3 and in further view of Deng (US 2018/0252835).
As to Claim 7,
Rowan in view of Olsson do not disclose displaying a map on the smartphone display, the map indicating a location of the metallic object.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rowan to include displaying a map on the smartphone display, the map indicating a location of the metallic object as taught by Deng in order to advantageously be able to identify previous locations where metal had been identified so that a user can review past exploration results and modify any future detection route (Paragraph [0041]) to ensure that the user does not explore the same areas over and over and to ensure that when metal is detected in sufficient quantity that the region around that detection is properly explored. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rowan (US 2003/0160617) in view of Deng (US 2018/0252835).
As to Claim 9,
Rowan discloses an induction coil (22),(24) operable to receive a first electric current that creates a first magnetic field in which the first magnetic field produces a second magnetic field at a metallic object (Paragraphs [0032],[0033] / note the eddy currents produce the second magnetic field), wherein the induction coil is operable to detect at various frequencies induction and resistivity output of a second electric current from the second magnetic field (Paragraphs [0032],[0034], [0070], [0071]), a power supply, the power supply providing  power for the induction coil (Paragraph [0031] / note the battery) an interface (the wiring connecting the processor(50)  to the coil) operable to communicate induction and resistivity output at various frequencies of the second electric current from the induction coil (Figure 1), (Paragraphs [0032], [0033]); a processor (50) operable to measure induction and resistivity output at various 
Rowan does not disclose an augmented reality display, operable coupled to the processor; and an interface operable to allow an output from the induction coil to be communicated to the augmented reality display.
Deng an augmented reality display (smart eyeglasses), operable coupled to the processor (Paragraph [0043]); and an interface (118) operable to allow an output from the induction coil to be communicated to the augmented reality display (Paragraph [0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Rowan to include an augmented reality display, operable coupled to the processor; and an interface operable to allow an output from the induction coil to be communicated to the augmented reality display as taught by Deng in order to advantageously allow a user to browse or process information directly during metal detecting operations without taking his/her phone out of the pocket (Paragraph [0043]), and to advantageously allow a user to visually see the data without having to constantly look down at the display of the metal detector, and to advantageously allow the display of the metal detector to be replaced with the augmented reality display which will make it easier for a user to see the data during daylight as a user can easily view the data from any direction and more easily shield the data from the sun by use of a cap, thus making the data more easily viewable for the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858